
	
		II
		110th CONGRESS
		1st Session
		S. 469
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2007
			Mr. Baucus (for himself
			 and Mr. Grassley) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent the special rule for contributions of qualified conservation
		  contributions.
	
	
		1.Special rule for
			 contributions of qualified conservation contributions made permanent
			(a)In
			 general
				(1)IndividualsSubparagraph
			 (E) of section 170(b)(1) of the Internal Revenue Code of 1986 (relating to
			 contributions of qualified conservation contributions) is amended by striking
			 clause (vi).
				(2)CorporationsSubparagraph
			 (B) of section 170(b)(2) of such Code (relating to qualified conservation
			 contributions) is amended by striking clause (iii).
				(b)Effective
			 dateThe amendments made by this section shall apply to
			 contributions made in taxable years beginning after the date of the enactment
			 of this Act.
			
